Citation Nr: 1617590	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for left foot hallux valgus.

2.  Entitlement to a compensable rating for right foot hallux valgus.

3.  Entitlement to a rating in excess of 10 percent for left foot metatarsalgia.

4.  Entitlement to a rating in excess of 10 percent for bilateral calluses.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

8.  Entitlement to service connection for bilateral pes planus.

9.  Entitlement to service connection for residuals of a right calcaneal fracture.

10.  Entitlement to service connection for a right knee disorder.	

11.  Entitlement to service connection for a right lower extremity disorder.

12.  Entitlement to a rating in excess of 10 percent for sickle cell trait with minimal anemia.

13.  Entitlement to a rating in excess of 10 percent for right lower extremity varicose veins.

14.  Entitlement to a rating in excess of 20 percent for a low back strain.

15.  Entitlement to a rating in excess of 10 percent for right forearm tendon laceration with limitation of motion and tender scar (right forearm disability).

16.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Charles D. Roma, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to increased ratings for left foot hallux valgus, right foot hallux valgus, left foot metatarsalgia, and bilateral calluses , the issues of entitlement to service connection for a right ankle disorder, a left ankle disorder, an acquired psychiatric disorder, bilateral pes planus, residuals of a right calcaneal fracture, a right knee disorder, and a right lower extremity disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2015 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he no longer wished to pursue his claims for entitlement to increased ratings for sickle cell trait with minimal anemia and right lower extremity varicose veins.

2.  Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not functionally limited the forward flexion of the Veteran's thoracolumbar spine to less than 30 degrees; the evidence does not show favorable ankylosis of the entire thoracolumbar spine; and incapacitating episodes having a total duration of at least 4 weeks during a 12-month period have not been shown.

3.  The Veteran's right forearm disability is in receipt of the maximum schedular rating under wrist limitation of motion; anklyosis has not been shown, and his scar does not meet the schedular requirements for a compensable rating.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for entitlement to increased ratings for sickle cell trait with minimal anemia and right lower extremity varicose veins have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a disability rating in excess of 20 percent for a low back strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a rating in excess of 10 percent for a right forearm disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.7, 4.14, 4.71a, Diagnostic Codes 5214, 5215, 7801, 7802, 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdraw Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, after the issuance of a September 2015 supplement statement of the case regarding the issues to entitlement for increased ratings for sickle cell trait with minimal anemia, right lower extremity varicose veins, a low back strain, and right forearm tendon laceration with limitation of motion and tender scar, and entitlement to TDIU, the Veteran's representative submitted a new VA Form 9 indicating that the Veteran is only appealing the issues entitlement to increased ratings for the low back strain and right forearm tendon laceration with limitation of motion and tender scar and the issue of entitlement to TDIU.  As such, the issues of entitlement to increased rating for sickle cell trait with minimal anemia and right lower extremity varicose veins have been withdrawn prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Low Back Strain

The Veteran was granted service connection for his low back strain by a May 1992 rating decision with a 10 percent rating assigned under Diagnostic Code 5295 effective June 30, 1982.  He was granted an increased rating of 20 percent effective January 12, 2009, by the February 2009 rating decision.  The Veteran asserts he is entitled to a higher rating.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS for his low back strain.  At a June 2015 VA examination, the examiner indicated that the Veteran did not have IVDS.  Furthermore, the record does not show that the Veteran has been prescribed any bed rest to treat his low back strain during the course of his appeal, and there is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's back disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V. 

In February 2009, the Veteran was afforded a VA examination.  He reported that he had low back pain for years.  He reported that he used a cane to ambulate because of his right leg and back pain.  He reported flare-ups occur every three months and that he has to lay in bed for a day or two to recover.  He reported he can stand for 5 minutes at a time and walk about a block.  On examination, he had tenderness along the lumbar paraspinals.  He demonstrated forward flexion to 60 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and left and right rotation to 30 degrees.  While he had pain with forward flexion, the examiner reported that pain did not result in any additional limitation of motion.  The examiner noted that repetitive testing did not result in any additional limitations.  He retained normal 5/5 strength in his lower extremities with no evidence of muscle atrophy.  He retained normal sensation and reflexes.  The examiner reported that no objective painful motion was noted and that repetitive testing did not result in pain, fatigue, weakness, or incoordination.

In June 2015, the Veteran was afforded a VA examination.  He reported that he had low back and right thigh pain.  He denied having any flare-ups or functional loss due to his low back strain.  He demonstrated forward flexion to 75 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and left and right rotation to 30 degrees.  While he had pain with forward flexion, the examiner reported that the pain did not result in functional loss.  He had no additional loss of function or range of motion after repetitive use.  He had evidence of tenderness in the right lumbar area paraspinal muscles.  He retained normal 5/5 strength in his lower extremities with no evidence of muscle atrophy.  He retained normal sensation and reflexes but for decreased right thigh/knee sensation.  The examiner reported that the decreased sensation was suggestive of compression of the lateral femoral cutaneous nerves and not due to lumbar radiculopathy.  The examiner indicated that the Veteran did not have ankylosis of the spine.  A lumbar spine x-ray showed lumbosacral sprain with mild degenerative changes.  However, the examiner reported that a low back strain did not lead to or cause degenerative disc disease as a back strain related to problems with the muscle and ligaments of the back and was not related to the discs of the spine.  The examiner further reported that degenerative disc disease was reflective of the normal changes in the spinal discs that occur with aging.  The examiner concluded that a low back strain and degenerative disc disease were two separate entities in regard to conditions of the spine and one does not cause the other.

Thus, the medical record does not demonstrate findings consistent with a higher 40 percent evaluation.  The Veteran's forward flexion exceeded 30 degrees.  In addition, ankylosis has not been shown.  As such, a rating in excess of 20 percent is not warranted.

While the Veteran reported experiencing pain on range of motion testing, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran had pain on forward flexion, but pain did not further limit his flexion to less than 30 degrees, which is required for a rating in excess of 20 percent. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran's range of motion was not additionally limited by pain.  While the Veteran reported pain, repetitive testing did not show he had any additional limitations after repetitive testing.

Accordingly, a schedular rating in excess of 20 percent for the Veteran's low back strain is denied.

Right Forearm Disability

The Veteran was granted service connection for his right forearm disability by a May 1992 rating decision with a 10 percent rating assigned under Diagnostic Code 5215 effective June 30, 1982.  The Veteran asserts he is entitled to a higher rating.

Under Diagnostic Code 5214, a compensable evaluation is warranted if there is ankylosis of the wrist.

Under Diagnostic Code 5215, a 10 percent evaluation, which is the maximum rating under this Diagnostic Code, is warranted if dorsiflexion of the wrist is limited to less than 15 degrees or if palmar flexion of the wrist is limited in line with the forearm.

Normal ranges of motion of the wrist is dorsiflexion from 0 to 70 degrees and palmar flexion from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I.

Scars not of the head, face or neck are rated under Diagnostic Codes 7801, 7802, and 7804.  Under Diagnostic Code 7801 for scars that are deep and nonlinear, a 10 percent evaluation is warranted if the area or areas of least 6 square inches (39 square centimeter) but less than 12 square inches (77 centimeters).  Under Diagnostic Code 7802 for scars that are superficial and nonlinear, a 10 percent evaluation is warranted for area or areas of 144 square inches (929 square centimeters).  Under Diagnostic Code 7804 for scars that are unstable or painful, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.

In February 2009, the Veteran was afforded a VA examination for his right forearm disability.  He had no significant tenderness of his wrist.  He demonstrated normal wrist dorsiflexion to 70 degrees and palmar flexion to 80 degrees with no significant loss of range of motion on repetitive testing, but he did have stiffness.  He retained 4/5 strength.  He retained intact coordination and fine rapid movements.  He had subjective tingling and numbness, but he retained intact sensation.  The Veteran's scar measured 10 centimeters long by 0.3 centimeters wide.  It was raised and red pigmented, although there was no keloid formation or adhere to underlying tissue.  The examiner noted that it appeared relatively superficial and not deep.  On examination, there was no pain, no skin breakdown, no induration or inflexibility, and was not unstable.  The scar did not result in any limitation to wrist motion.

In September 2015, the Veteran was afforded a VA examination.  He reported decreased range of motion and constant pain made worse with physical activity.  He denied having any flare-ups.  He had tenderness on palpitation.  He demonstrated normal wrist dorsiflexion to 70 degrees and palmar flexion to 70 degrees.  He had no additional loss of function or range of motion after repetitive use.  He retained normal 5/5 strength with no muscle atrophy.  The examiner indicated that the Veteran did not have ankylosis of the wrist.  The Veteran occasionally used a wrist brace.  The examiner reported that the Veteran did not have wrist arthritis.  He reported that his scar hurt and it measured 9.5 centimeters long.  The examiner reported that the scar did not impact the Veteran's ability to work.  The examiner reported that his scar was not both painful and unstable.

Thus, the medical record does not demonstrate findings consistent with even a 10 percent evaluation as the Veteran retained dorsiflexion to at least 70 degrees and palmar flexion to at least 70 degrees.  Ankylosis of the wrist has not been shown.  Furthermore, the Veteran's scar does not meet the requirements for a compensable rating under any of the Diagnostic Codes.  As such, a rating in excess of 10 percent is not warranted.

While the Veteran reported experiencing pain on range of motion testing, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran's pain began at 70 degrees of dorsiflexion, beyond the 15 degrees required for a rating in excess of 10 percent. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran's range of motion was not additionally limited by pain.  While the Veteran reported pain, repetitive testing did not show he had any additional limitations after repetitive testing.

Accordingly, a schedular rating in excess of 10 percent for the Veteran's right forearm disability is denied.

Extraschedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  However, the evidence suggests that the Veteran's back and right forearm symptomatology is reasonably contemplated by the schedular rating criteria as discussed above.  The Veteran's low back strain and right forearm disability were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's low back strain or right forearm disability is unique or unusual in any way.  There is no question that the Veteran experiences symptoms from his low back disability and right forearm disability, which include pain, but such symptoms, while not specifically enumerated, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule, which he has not necessarily done, the Board is charged with considering how functionally impaired the Veteran's disabilities renders him within the confines of the schedular rating that is assigned.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected low back strain and right forearm disability on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of his low back strain or right forearm disability.  Thus, the Board finds that Rice is inapplicable 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The appeal of the claim of entitlement to a rating in excess of 10 percent for sickle cell trait with minimal anemia is dismissed.

The appeal of the claim of entitlement a rating in excess of 10 percent for right lower extremity varicose veins is dismissed.

A rating in excess of 20 percent for a low back strain is denied.

A rating in excess of 10 percent for right forearm disability is denied.


REMAND

In October 2014, the RO denied entitlement to increased ratings for left foot hallux valgus, right foot hallux valgus, left foot metatarsalgia, and bilateral calluses.  The RO also denied service connection for a right ankle disorder, a left ankle disorder, an acquired psychiatric disorder, bilateral pes planus, and residuals of a right calcaneal fracture.  The Veteran filed a Notice of Disagreement in October 2014 regarding the October 2014 rating decision.

In February 2015, the RO again denied entitlement to service connection for a left ankle disorder.  The Veteran filed a Notice of Disagreement in March 2015 regarding the February 2015 rating decision.

In June 2015, the RO denied entitlement to service connection for a right knee disorder and a right lower extremity disorder.  The Veteran filed a Notice of Disagreement in July 2015 regarding the June 2015 rating decision.

These notices of disagreement are still pending, and a remand is required for a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues of entitlement to increased ratings for left foot hallux valgus, right foot hallux valgus, left foot metatarsalgia, bilateral calluses, the issues of entitlement to service connection for a right ankle disorder, a left ankle disorder, an acquired psychiatric disorder, bilateral pes planus, residuals of a right calcaneal fracture, a right knee disorder, and a right lower extremity disorder, and the issue of entitlement to TDIU; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


